Title: [Diary entry: 26 October 1785]
From: Washington, George
To: 

Wednesday 26th. Thermometer at 50 in the Morng. 56 at Noon and 56 at Night. A large white frost this morning. Wind brisk and cold from the No. West all the day, after 9 O’clock. Took the cover off my dry Well, to see if I could not fix it better for the purpose of an Ice House, by Arching the Top, and planking the sides. Having received by the last Northern Mail advice of the arrival at Boston, of one of the Jack Asses presented to me by His Catholic Majesty, I sent my Overseer John Fairfax, to conduct him, and his Keeper, a Spaniard, home safe; addressing him to Lieutt. Governor Cushing, from whom I received the information.  Sent to Morris (Overseer of my Dogue run Plantation) a Bushel of clover seed (reserving Six pounds) to sow as fast as he could get the ground which is intended for the reception of it, in order. Yesterday I transplanted a Cornation Cherry tree, and Apricot tree, which were within the Lawn before the door into the North Garden—little expecting that either will live—the first being 33 Inches in circumference and the latter 21 inches and a good deal decayed. Finished the Shingling on the West front of the House.